In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Director of Letchworth Developmental Disabilities Services Office and Developmental Center, dated September 6, 1985, terminating the petitioner’s employment as a safety and security officer, the appeal is from an order of the Supreme Court, Rockland County (Kelly, J.), dated January 30, 1986, which denied the appellants’ motion to dismiss the proceeding and granted the petition to the extent of directing that a destigmatization hearing be held.
Ordered that the notice of appeal is treated as an application for leave to appeal, said application is referred to Justice Thompson and leave to appeal is granted by Justice Thompson; and it is further,
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted, and the proceeding is dismissed in its entirety.
This court has held that the petitioner in a proceeding pursuant to CPLR article 78 is not entitled to a destigmatization or a name-clearing hearing unless he has included in his *807petition allegations that the adverse party has openly defamed him or in some manner held him up to ridicule (Matter of Leon v Meehan, 112 AD2d 935, affd 67 NY2d 613). The petition in this matter contains no such allegations nor do any of the papers submitted in regard thereto by the petitioner in the court of first instance. In view of the foregoing, the proceeding must be dismissed in its entirety. Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.